DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, 16, 18, and 19 have been examined.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  A relevant reference, Peterson et al. (U.S. Patent Application Publication 2015/0073936), discloses pricing information for shipping, and discloses rate changes (paragraphs 46 and 61).  Nayak et al. (U.S. Patent Application Publication 2018/0197132) discloses determining carrier shipping costs (Abstract; paragraph 16).  Peterson, Nayak, and the other prior art references of record fail to disclose, teach, or reasonably suggest the method of claim 1.
Claim 1 as amended has been further analyzed under 35 U.S.C. 101.  Claim 1 is related to commercial interactions, but does not actually recite commercial interactions, or performing some other recognized form of abstract idea.  Automatically adjusting the first baseline ratio as recited as the final step of claim 1 is not actually performing commercial interactions.  Claim 1 is thus patent-eligible under 35 U.S.C. 101.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance:  A relevant reference, Peterson et al. (U.S. Patent Application Publication 2015/0073936), discloses pricing information for shipping, and discloses rate changes (paragraphs 46 and 61).  Nayak et al. (U.S. Patent Application Publication 2018/0197132) discloses determining carrier shipping costs (Abstract; paragraph 16).  Peterson, Nayak, and the other prior art references of record fail to disclose, teach, or reasonably suggest the system of claim 2. 
Claim 2 as amended has been further analyzed under 35 U.S.C. 101.  Claim 2 is related to commercial interactions, but does not actually recite commercial interactions, or performing some other recognized form of abstract idea.  This is based on the determination of a subsequently received instance based on a calculated cumulative contribution amount, which is not actually performing commercial interactions.  Claim 2 is thus patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-13, 15, 16, 18, and 19 are allowed.
A relevant reference, Peterson et al. (U.S. Patent Application Publication 2015/0073936), discloses pricing information for shipping, and discloses rate changes (paragraphs 46 and 61).  Nayak et al. (U.S. Patent Application Publication 2018/0197132) discloses determining carrier shipping costs (Abstract; paragraph 16).  Peterson, Nayak, and the other prior art references of record fail to disclose, teach, or reasonably suggest the method of claim 3.
Claim 3 and its dependents, as amended, have been further analyzed under 35 U.S.C. 101.  Claim 3 is related to commercial interactions, but does not actually recite commercial interactions, or performing some other recognized form of abstract idea.  This is based on the determination of a subsequently received instance based on a calculated cumulative contribution amount, which is not actually performing commercial interactions.  Claims 3-13, 15, 16, 18, and 19 are thus patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 30, 2021